 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDBrown Lumber Co.andUnited Brotherhood of Carpenters andJoiners of America,Local 2092,AFL-CIO.Case No. 8-CA-2910.June 27, 1963DECISION AND ORDEROn February 12, 1963, Trial Examiner Alba B. Martin issued hisIntermediate Report, finding that the Respondent had engaged in andwas engaging in unfair labor practices and recommending that itcease and desist therefrom and take affirmative action, as set forth inthe attached Intermediate Report.Thereafter, the Respondent filedexceptions to the Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersRodgers and Leedom].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record inthis proceeding, and hereby adopts the findings, conclusions, and rec-ommendations of the Trial Examiner with the following amplification.On October 9, 1961, an election was held among Respondent's em-ployees.At the time the ballots were counted, a Board agent voidedone ballot.The tally of ballots showed 11 votes for the Union, 10against, and the 1 voided ballot.At that time Respondent told theUnion orally that it would not bargain with the Union because of thefailure of the Board agent to count the voided ballot.Thereafter,the Respondent timely filed a letter with the Regional Director ob-jecting to the election and requesting a hearing on the validity of thevoided ballot.However, no copy of this objection was filed with theUnion and no proof of service of such filing upon the Union was evermade to the Regional Director.Thereafter, the Regional Directorissued his report on objections in which he concluded that sinceservice of a copy of the objections on the Union was not made asrequired by Section 102.69 of the Board's Rules and Regulations,the objection could not be considered on its merits and, therefore,was overruled.'The Union was, therefore, certified as the collective-bargaining representative of the employees.'In pertinent part,Section 102.69 states:upon the conclusion of the election the regional director shall cause to be furnishedto the parties a tally of ballots.Within 5 days after the tally of ballots has beenfurnished any party may file with the regional director four copies of objections tothe conduct of the election or conduct affecting the results of the election...copiesof such objections shall immediately be served upon each of the other parties by theparty filing them,and a statement of service shall be made.143 NLRB No. 36. BROWN LUMBER CO.175The Respondent refused to bargain with the Union because it hadnot been granted a hearing on its objection to the election.The TrialExaminer found, in accord with the Regional Director, that no objec-tions were properly raised, and that the certification of the Union wasa ministerial act performed in accordance with the Board's Rules.The Trial Examiner refused to allow the matter to be relitigated atthe complaint proceedings, citing well-established precedent.We agree with the Trial Examiner.We are not unmindful thata literal interpretation of the Board's Rules and Regulations maylead to a seemingly harsh result in the facts of a particular case.Butwe feel that to abrogate the Rules and Regulations would create farmore serious inequities.Considerations of procedural fairness re-quire that the opposing party receive timely and complete informationregarding the nature of Respondent's objections, and this requirementis not satisfied by the oral objection voiced informally at the time ofthe counting of the ballots.Also the need for expedition of theprocessing of these cases requires that the Board be promptly notifiedthat service on the opposing party has been accomplished. The Boardhas, therefore, always required that its Rules and Regulations bestrictly observed?We therefore find that the Respondent has re-fused to bargain with the properly certified Union in violation ofSection 8(a) (1) and (5) of the Act.ORDERThe Board adopts the Recommended Order of the Trial Examineras its Order.2R and RNewsCompany,92 NLRB 1134,1135;Freeport Gas Coal Company,99 NLRB949, 951.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge filed September 11, 1962, an amended charge filed October 9,1962, a complaint issued October 17, 1962, and a timely answer filed on or aboutOctober 22, 1962, this case was heard before Trial Examiner Alba B. Martin atCanton, Ohio, on December 5, 1962. It arises out of Respondent's admitted refusalto recognize and bargain with the Union certified by the Board in Case No.8-RC-4452, hereinafter termed "the representation case."At the conclusion ofthe hearing the General Counsel and Respondent presented oral argument, andthereafter Respondent filed a brief which has been duly consideredRespondent'smotion to dismiss made at the end of all evidence, and upon which decision wasreserved, is hereby decided in accordance with the findings and conclusions herein.Upon such consideration, and upon the entire record in this proceeding and in therelated representation proceeding, Case No. 8-RC-4452, of which I take officialnotice, I make the following:FINDINGS OF FACT1.THEBUSINESSOF THE RESPONDENTRespondent, an Ohio corporation with its principal office and place of businessinMassillon, Ohio, is engaged in the business of selling lumber, goods, and othermaterials to both individual and commercial accounts.Annually Respondent trans-fers and delivers to its place of business at Massillon, Ohio, lumber, goods, and 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDother materials valued in excess of $50,000, which lumber,goods, and other mate-rials are transported to said place of business directly from States of the UnitedStates other than the State of Ohio.Annually Respondent sells and distributeslumber, goods,and other materials,the gross value of which exceeds $500,000.Respondent admitted,and I find, that it is engaged in commerce within the mean-ing of the Act.H. THE LABOR ORGANIZATION INVOLVEDUnited Brotherhoodof Carpenters and Joinersof America, Local 2092, AFL-CIO,the ChargingParty,herein called theUnion,isa labor organization within themeaning ofthe Act.III.THE UNFAIR LABOR PRACTICESPursuant to an agreement for consent election on October 9, 1961,the RegionalDirector conducted an election in the following described unit,which the com-plaint herein alleged,and the answer admitted,was an appropriate unit: All produc-tion and maintenance employees,including truckdrivers and firemen,but exclud-ing office clerical employees,professional employees, guards, and supervisors asdefined inthe Act.The tally of ballots issued immediately following the election stated that 1 voidballot was cast,11 votes were cast for the Union,and 10 votes were cast againstthe Union.At the hearing before me the parties stipulated that immediately following the elec-tion Respondent notified the Union that it would not bargain with the Union underthe circumstances,even if the Union were certified.Respondent'sprotest was overthe Board agent's failure to count the voided ballot.On October 11, 1961,Respondent wrote the Regional Director that he protestedthe election and requested a hearing"to determine the validity of a ballot questionedand sealed by" the Board agent.This objection to conduct affecting the results ofthe election was timely filed with the Regional Director,but no copy of this objec-tion was ever filed with the Union and no proof of service of such filing upon theUnion was ever made to the Regional Director.The Board's Rules and Regulations,Section 102.69, provide in part:Upon the conclusion of the election,the regional director shall cause tobe furnished to the parties a tally of ballots.Within 5 days after the tally ofballots has been furnished,any party may file with the regional director fourcopies of objections to the conduct of the election or conduct affecting theresults of the election...copies of such objections shall immediately be servedupon each of the other parties by the party filing them, and a statement ofservice shall be made.On October 18, 1961, the Regional Director issued his report on objections,quoting the above provision from the Rules and Regulations,stating that investiga-tion disclosed that the Employer failed to serve a copy of his objections upon thePetitioner and adding:Timely service of objections is a fundamental and controlling considerationin determining the validity of objections.General Tire Corporation,112 NLRB86, 88;Phillips Petroleum Company,122 NLRB 1351,1352.Since serviceon the Petitioner was not made,the objections must be overruled on that ground.The Regional Director concluded his report on objections as follows:The undersigned concludes that since service of a copy of the objections onthe Petitioner was not made as required by Section 102.69 of the Board's Rulesand Regulations,the undersigned may not consider said objections on theirmerits and they are, therefore,hereby overruled.A Certification of Repre-sentative in favor of the Petitioner will be issued concurrently with the issuanceof this report.On October 18, 1961,the Regional Director,on behalf of the Board,issued acertification of representative,certifying that the Union"has been designated andselected by a majority of the employees of the above-named Employer in the unitherein involved as their representative for the purposes of collective-bargaining,and that,pursuant to Section 9(a) of the Act as amended,the said organization isthe exclusive representative of all the employees in such unit for the purposes of BROWN LUMBER CO.177collective-bargaining with respect to rates of pay, wages, hours of employment, andother conditions of employment."After being told by Respondent on the day of the election, October 9, 1961, thatRespondent would not bargain with it even if it were certified, and even though itwas certified on October 18, 1961, the Union did not specifically request to bar-gain with Respondent until on or about August 17, 1962.At the hearing beforeme the parties stipulated that on or about September 5 "Respondent again refusedto bargain with the Union."The facts set forth above would ordinarily lead toa pro formafinding that Re-spondent had refused to bargain.Respondent defended its admitted refusal tobargain with the certified union on the ground that the complaint was barred by theproviso to Section 10(b) of the Act, the charge not having been filed and serveduntil September 11, 1962.In the absence, as here, of unusual circumstances a Board certification must behonored for a reasonable period, usually 1 year.Ray Brooks v. N.L.R.B.,348U.S. 96.Here the certification year was from October 18, 1961, to October 18,1962.Within this year the Union requested to bargain on August 17, 1962, wasrefused on September 5, 1962, and filed the original charge herein on September 11,1962.Thus, the complaint was based upon a charge filed within 6 months afterthe occurrence of the unfair labor practice alleged in it; and the complaint was notbarred by the statute of limitations.Having failed in the representation case to qualify for a hearing on the subjectof the voided ballot, by failing to comply with the Board's rules, Respondent sought,unsuccessfully, to litigate the matter before me.The law is settled that, absentnewly discovered evidence, the issues raised and determined in the prior representa-tion proceeding may not be relitigated in the complaint proceeding.PittsburghPlate Glass Company v. N.L.R.B.,313 U.S. 146, 157-158;N.L.R.B. v. AmericanSteel Buck Corp.,227 F. 2d 927, 929 (C.A.2); N.L.R.B. v. Botany Worsted Mills,133 F. 2d 876, 882 (C.A.3); N.L.R.B. v. West Kentucky Coal Company,152 F. 2d198, 200-201 (C.A. 6), cert. denied 328 U.S. 866;Quaker City Life Insurance Com-pany,138 NLRB 61.Here the issue of the voided ballot was raised by Respondentin the representation case and was determined by the Regional Director.Thatdetermination was that Respondent had failed to qualify for a hearing on the meritsby failing to comply with the Board's Rules and Regulations in that it failed to servea copy of its objections to the election upon the Union.The Board's rule obviouslycontemplated the filing ofwrittenobjections and the service of a copy of thewrittenobjections upon the other parties to the representation proceeding.This is asalutary rule, obviously designed to apprise all parties of the precise nature of anyobjections to the election in order to give all parties an opportunity to meet andanswer the objections.This rule was not complied with by Respondent's oral re-marks at the counting of the ballots, which did not inwritingapprise the Union andthe Board's Regional Office of the precise nature of Respondent's protest of the elec-tion.Cf.N.L.R.B. v. Conlon Bros. Mfg. Co.,187 F. 2d 329, 332 (C.A. 7);N.L.R.B. v. A. J. Tower Company,329 U.S. 324, 333.In substance Respondent claimed that in certifying the Union without grantingRespondent a hearing on the voided ballot the Regional Office showed bias andprejudice against Respondent. It appears to me that where, as here, Respondentfailed to qualify for a hearing on the voided ballot, the Regional Director had nochoice but to certify the Union which had won the election; and that under thesecircumstances the Regional Director's action in certifying the Union was a minis-terial rather than a judicial act.Where the Regional Director had no choice of actionunder the Rules,' his performance of his ministerial duty can scarcely be found tohave been motivated by bias and prejudice.Respondent's answer herein admitted certain paragraphs of the complaint andmade a general denial of those paragraphs alleging the commission of unfair laborpractices.The answer did not plead an affirmative defense.But at the hearingRespondent sought to introduce an affirmative defense in the nature of testimonyrelating to alleged activity of a field examiner and the Regional Director in situa-1 Section 102.69(b) of the Rules provides in pertinent part that "if no objections arefiledwithin the time set forth above,.the regional director shall forthwith issue tothe parties a certification of the results of the election, including certification of representa-tives when appropriate . . . ... 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDLions involving two other companies not claimed to be connected with Respondent,and, presumably, other unions. It was not claimed that the field examiner hadperformed any act or had had anything to do with the case at bar or the representa-tion case.Itwas claimed that this testimony was offered to prove that this Re-gional Office was biased and prejudiced against all companies and in favor of allunions.The offered testimony was rejected. In the first place this was clearlynot the forum for the prosecution of the Regional Office. In the second place theRegional Office had not been apprised in advance by a pleading of affirmativedefense that any such issue would be raised. In the third place such evidencewas not properly admissible before me upon the issues drawn by the pleadings,which related to whether Respondent had refused to bargain with the certifiedunion.In the fourth place where, as here, the Regional Director had performedthemere ministerial function of certifying a victorious union when no objectionsto the election had been properly filed, to permit an attack upon his motives wouldbe precluded by the line of decisions prohibiting inquiry into the mentalprocessesof administrative officials in discharging their official functions.See e.g.,Morganv.United States,304 U.S. 1, 18;N.L.R.B. v. Donnelly Garment Company,330U.S. 219, 229-230;Chicago B & QRy.v. Babcock,204 U.S. 585, 593;WillapointOysters v. Ewing,174 F. 2d 676, 696 (C.A. 9), cert. denied 338 U.S.860; N.L.R.B.v. Air Associates, Inc.,121 F. 2d 586, 590-591 (C.A.2); Bethlehem Steel Companyv.N.L.R.B.,210 F. 2d 641, 653 (C.A.D.C.), and the cases there cited in footnotes27 and 28.I therefore find that the certification is binding upon me and is dispositive of theproceeding at this stage.Accordingly,I conclude that Respondent'sadmittedrefusal to recognize and bargain with the Union on and after September 5, 1962,constituted an unfair labor practice violative of Section 8(a)(5) and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICE ON COMMERCEThe Respondent's refusal to bargain as set forth in section III, above, occurringin connection with the operations of the Respondent set forthin sectionI,above,has a close, intimate, and substantial relation to trade, traffic, andcommerce amongthe several States, and tends to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving foundthat theRespondent has engaged in an unfair labor practice withinthe meaning of Section 8(a) (5) and (1) of the Act, I will recommend that it ceaseand desist therefrom and (adopting the language prescribed by the Supreme CourtinN.L.R.B. v. Express Publishing Co.,312 U.S. 426, 439) from "in any mannerinterfering with the efforts of the [Union] to bargain collectively with [Respondent]."Iwill further recommend that Respondent take certain affirmative action in orderto effectuate the policies of the Act.Upon the basis of the above findings of fact, and upon the entire record in thecase, including the record in the representation case, I make the following:CONCLUSIONS OF LAW1.The Union is a labor organization within the meaning of Section 2(5) oftheAct.2.All production and maintenance employees at Respondent's Massillon, Ohio,plant, including truckdrivers and firemen, but excluding office clerical employees,professional employees, guards, and supervisors as defined in the Act, constitutea unit appropriate for the purposes of collective bargaining.3.The Union, since the date of its certification, October 18, 1961, has been andnow is the exclusive representative of all employees in the aforesaid appropriateunit for purposes of collective bargaining within the meaning of Section 9(a) ofthe Act.4.By refusing, on and since September 5, 1962, to bargain collectively with theUnion as the representative of the above employees, Respondent has engaged inand is engaging in an unfair labor practice affecting commerce within the meaningof Section 8(a)(5) and (1) and Section 2(6) and (7) of the Act. BROWN LUMBER CO.179RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, andupon the entire record in the case, I recommend that the Respondent, BrownLumber Co , its officers, agents, successors, and assigns, shall:1Cease and desist from:(a)Refusing to bargain collectively in good faith concerning wages, hours, andother terms and conditions of employment with the United Brotherhood of Car-penters and Joiners of America, Local 2092, AFL-CIO, as the exclusive representa-tive of the employees in the following appropriate unit: All production and main-tenance employees at Respondent's Massillon, Ohio, plant, including truckdriversand firemen, but excluding office clerical employees, professional employees, guards,and supervisors as defined in the Act.(b) In any manner interfering with the efforts of the above-named Union tobargain collectively with the above-named Company on behalf of the employees inthe above-described unit .22.Take the following affirmative action which is necessary to effectuate thepolicies of the Act:(a)Upon request, bargain collectively with the above-named Union as the ex-clusive representative of all employees in the appropriate unit, and embody in asigned agreement any understanding reached.(b) Post at its plant in Massillon, Ohio, copies of the attached notice marked"Appendix." 3Copies of such notice, to be furnished by the Regional Directorfor the Eighth Region, shall, after being signed by an authorized representative of theRespondent, be posted immediately upon receipt thereof, and be maintained by itfor a period of 60 consecutive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shallbe taken by the Respondent to insure that such notices are not altered, defaced, orcovered by any other material.(c)Notify the said Regional Director, in writing, within 20 days from the dateof receipt of this Intermediate Report and Recommended Order, what steps theRespondent has taken to comply herewith?2As noted in the section of this report captioned "The Remedy," the language of para-graph 1(b) of the Recommended Order follows that prescribed by the Supreme Court intheEmpresscase,supra,312 U.S. at 4391In the event that this Recommended Order be adopted by the Board, the words "A De-cision and Order" shall be substituted for the words "The Recommended Order of a TrialExaminer"in the notice.If the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals, the notice will be further amended by the substitution of the words"A Decree of the United States Court of Appeals, Enforcing an Order" for the words "ADecision and Order."A If this Recommended Order is adopted by the Board, this provision shall be modified toread: "Notify the Regional Director for the Eighth Region, In writing, within 10 daysfrom the date of this Order, what steps the Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the Labor ManagementRelations Act, we hereby notify our employees that:WE WILL NOT refuse to bargain collectively with United Brotherhood ofCarpenters and Joiners of America, Local 2092, AFL-CIO. as the exclusiverepresentative of the employees in the bargaining unit described below.WE WILL NOT in any manner interfere with the efforts of United Brother-hood of Carpentersand Joinersof America, Local 2092, AFL-CIO, to bargaincollectively as the exclusive representative of the employees in the bargainingunit described below.WE WILL, upon request, bargain with United Brotherhood of Carpenters andJoiners of America, Local 2092, AFL-CIO, as the exclusive representative ofall the employees in the bargaining unit described below with respect to rates717-672-64-vol. 143-13 ISODECISIONSOF NATIONALLABOR RELATIONS BOARDof pay, wages, hours of employment, and other terms and conditions of em-ployment, and, if an understanding is reached, embody such an understandingin a signed agreement.The bargaining unit is:All production and maintenance employees employed by us at ourMassillon, Ohio, plant, including truckdrivers and firemen, but excludingoffice clerical employees, professional employees, guards, and supervisorsas defined in the Act.BROWN LUMBER CO.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 720Bulkley Building, 1501 Euclid Avenue, Cleveland, Ohio, 44115, Telephone No.Main 1-4465, if they have any questions concerning this notice or compliance withits provisions.MajesticLamp Mfg. Corp.andTextileWorkersUnion of Amer-ica,AFL-CIOandLocal Union 686, International Brother-hood of Electrical Workers,AFL-CIO, Partyto the Contract.Case No. 4-CA-,0668. June, 27, 1963DECISION AND ORDEROn April 22, 1963, Trial Examiner Ramey Donovan issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-mediate Report.The Respondent and the General Counsel did notfile exceptions to the Intermediate Report, and the Charging Partyfiled exceptions only to a portion of the remedy recommended bythe Trial Examiner.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Rodgers andFanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the exceptions, and the entire record in this case,and hereby adopts the findings, conclusions,' and recommendations zof the Trial Examiner.i In the absence of exceptions thereto, we adopt the Trial Examiner's unfair labor prac-tice findings and conclusionspro forma.2Although we do not adopt the Trial Examiner's reasons for denying dues reimburse-ment, particularly that given in the last two sentences of the section entitled "TheRemedy" in the Intermediate Report, we find that In the circumstances of this case re-imbursement is not appropriate.Cf.Air Master Corporation,etal.,142 NLRB 181Duralite Co., Inc.,132 NLRB 425.143 NLRB No. 31.